DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/14/22 is acknowledged.  The traversal is on the ground(s) that Claim 7 has been amended so that it depends on Claim 1. This eliminates the basis for the restriction requirement, therefore the restriction has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1402" and "1310" have both been used to designate “Gutter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary pump attached to the pump outlet 1906 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 7, and 9 are objected to because of the following informalities:  
Regarding Claim 2, “site tube” should read “sight tube”
Regarding Claim 3, “site tube” should read “sight tube”
Regarding Claim 7, “the gutter basin attached” should read “the gutter basin is attached”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected to as being indefinite. Claim 9 introduces the element “a return pump.” This element has already been introduced in Claim 1 under the name “a primary pump.” According to the specification, these two elements are the same part, and should be labelled using the same names in the claims.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the secondary pump and the gutter. Claim 1 states “a secondary pump located inside the gutter basin” and “the secondary pump pump[s] solution from the gutter basin.” It is unclear from the claims where the secondary pump is pumping the solution to and from, and the drawings do not further clarify this limitation. 
Claims 2-8 and 11-16 are rejected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2015/0223418) (cited by applicant in IDS dated 10/23/21) in view of McKinney (US 10501357).
Regarding Claim 1, Collins teaches an apparatus, comprising a gutter basin (sump basin 97) including a pump outlet (pump 98); a secondary pump located inside the gutter basin (pump 98; Figure 10); one or more sensors operative to return a signal associated with a level of solution in the gutter basin (sensor 104; “fertigation sensors 104 are optimally provided to monitor temperature, humidity, grow media moisture levels, fertigation characteristics, fertigation levels, flow rates, quantities and other factors affecting operation and productivity of the growing system.” Paragraph [0140]), and a control system (control module 105).
Collins fails to teach a primary pump external to the gutter basin and operably attached to the pump outlet; a control system operatively connected to the primary pump, the secondary pump and the one or more sensors, wherein the control system is operative to: cause the primary pump to pump solution from the gutter basin, when the solution in the gutter basin is above a first threshold; cause the secondary pump to pump solution from the gutter basin, when the solution in the gutter basin is above a second threshold, wherein the second threshold is lower than the first threshold.
However, McKinney teaches a primary pump (secondary pump 104) external to the gutter basin and operably attached to the pump outlet; a control system (controller 15) operatively connected to the primary pump (104), the secondary pump (102) and the one or more sensors (106; 108; Figure 2), wherein the control system is operative to: cause the primary pump to pump solution from the gutter basin, when the solution in the gutter basin is above a first threshold (high level alarm 108 and high level switch 110; “If the water in pump tank 100 reaches high level alarm 108/high level switch 110, high level alarm 108 will alert the system user that the pump tank 100 is full, and high level switch 110 will operate to turn on secondary pump 104” Col. 4 lines 61-65); cause the secondary pump to pump solution from the gutter basin, when the solution in the gutter basin is above a second threshold (float switch 106; “Float switch 106 is connected to pump 102 and is operative to turn pump 102 on or off when the water level goes above or below float switch 106” Col. 4 lines 54-56), wherein the second threshold (float switch 106) is lower than the first threshold (high level alarm 108; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump and sensor of Collins, with the second pump and second threshold of McKinney, in order to prevent overflow from the tank and damage to the system.
Regarding Claim 5, Collins in view of McKinney teaches the apparatus of Claim 1.
Collins fails to teach the apparatus wherein the control system is further operative to execute a primary pump sequence wherein the primary pump pumps solution from the gutter basin, when the solution in the gutter basin is above a first threshold; and responsive to reaching the first threshold, executing a secondary pump sequence wherein the secondary pump is controlled to pump solution from the gutter basin, when the solution in the gutter basin is above a second threshold.
However, McKinney teaches the apparatus wherein the control system is further operative to execute a primary pump sequence wherein the primary pump (secondary pump 104) pumps solution from the gutter basin, when the solution in the gutter basin is above a first threshold (high level alarm 108 and high level switch 110; “If the water in pump tank 100 reaches high level alarm 108/high level switch 110, high level alarm 108 will alert the system user that the pump tank 100 is full, and high level switch 110 will operate to turn on secondary pump 104” Col. 4 lines 61-65); and responsive to reaching the first threshold, executing a secondary pump sequence wherein the secondary pump (primary pump 102) is controlled to pump solution from the gutter basin, when the solution in the gutter basin is above a second threshold (float switch 106; “Float switch 106 is connected to pump 102 and is operative to turn pump 102 on or off when the water level goes above or below float switch 106” Col. 4 lines 54-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pumps and controller of modified Collins, with the pump sequences of McKinney, in order to prevent spillage of the solution from the tank, as well as decrease the wear and tear over time on one individual pump.
Regarding Claim 6, Collins in view of McKinney teaches the apparatus of Claim 5.
Collins fails to teach the apparatus wherein the control system is further operative to execute the secondary pump sequence a predefined number of times in response to reaching the first threshold.
However, McKinney teaches the apparatus wherein the control system is further operative to execute the secondary pump sequence a predefined number of times in response to reaching the first threshold (“the high level switches 108, 110 will trigger the pump not in use to come on whereby both pumps operate at the same time until the wastewater level drops again.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pump system of modified Collins, with the secondary pump sequence of McKinney, in order to prevent spillage of the solution from the tank, as well as decrease the wear and tear over time on one individual pump.
Regarding Claim 7, Collins in view of McKinney teaches the apparatus of Claim 1. Collins further teaches an irrigation system for a vertical grow tower crop production system including the apparatus of claim 1, the irrigation system further comprising: a grow line (support 4); a plurality of grow towers (grow tubes 10), each of the plurality of grow towers vertically attached to, and moveable along, the grow line (Figure 1); a grow tower conveyance mechanism operative to move the plurality of towers to select positions along the grow line (“permits linear movement of the grow tube when supported by an overhead conveyor system.” Paragraph [0112]);	an irrigation system operative to supply a fluid to respective tops ends of the plurality of grow towers at one or more of the select positions along the grow line (fertigation system 6; Figure 1); and a gutter extending under and running parallel to the grow line (floor level gutter 65), the gutter disposed beneath the plurality of grow towers to capture excess fluid supplied to the plurality of grow towers (Figure 6), wherein the gutter basin (sump basin 97) attached to an end of the gutter (Figure 10).
Regarding Claim 8, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the gutter slopes to direct the excess fluid to the gutter basin (“The floor level gutter 65 is aligned and anchored to the sloping greenhouse floor 18” Paragraph [0132]).
Regarding Claim 9, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the irrigation system comprises a recirculation tank (nutrient holding tank 94) and a return pump (pump 98) operably connected to the gutter and that pumps fluid from the gutter to the recirculation tank (Figure 10).
Regarding Claim 10, Collins in view of McKinney teaches the system of Claim 9. Collins further teaches the irrigation system wherein the irrigation system comprises one or more irrigation lines (distribution piping system 6) extending along the grow line over the top end of one or more of the plurality of grow towers (Figure 10), and a supply pump operably connected to the recirculation tank (direction of arrows in Figure 10), and the one or more irrigation lines and operable to supply fluid from the recirculation tank to the one or more irrigation lines (arrows showing direction in Figure 10).
Regarding Claim 11, Collins in view of McKinney teaches the system of Claim 9. Collins further teaches the irrigation system wherein each of the one or more irrigation lines includes apertures (tube fertigation emitters 8) corresponding to the select positions along the grow line (Figure 1).
Regarding Claim 12, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein the irrigation system comprises a recirculation tank (nutrient holding tank 94), one or more irrigation lines (distribution piping system 6) extending along the grow line over the top end of one or more of the plurality of grow towers (Figure 10), and a supply pump operably connected to the recirculation tank (direction of arrows in Figure 10), and the one or more irrigation lines and operable to supply fluid from the recirculation tank to the one or more irrigation lines (arrows showing direction in Figure 10).
Regarding Claim 13, Collins in view of McKinney teaches the system of Claim 12. Collins further teaches the irrigation system wherein each of the one or more irrigation lines includes openings (tube fertigation emitters 8) corresponding to the select positions along the grow line (Figure 1).
Regarding Claim 14, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein each of the plurality of grow towers comprises a tower body (grow tube 10; Figure 1) and a funnel disposed on the top of the tower body, the funnel directing fluid flowing therethrough over a desired region within the tower body (upper bell end 30; Figure 2).
Regarding Claim 16, Collins in view of McKinney teaches the system of Claim 7. Collins further teaches the irrigation system wherein each of the plurality of grow towers comprises a hook (hanger 28) attached to the top of the grow tower, wherein the hook is configured to engage the grow line (Figure 2).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney as applied to claim 1 above, and further in view of Xu (CN 109990203).
Regarding Claim 2, Collins in view of McKinney teaches the apparatus of Claim 1.
Collins fails to teach the apparatus further comprising a sight tube attached within the gutter basin and defining a region associated with at least one of the one or more sensors, wherein the site tube comprises a slot defined in a side thereof.
However, Xu teaches the apparatus further comprising a sight tube (observation well 8) attached within the gutter basin and defining a region associated with at least one of the one or more sensors (sensors 12), wherein the site tube comprises a slot defined in a side thereof (edited Figure 2 shown below).

    PNG
    media_image1.png
    368
    659
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gutter basin and sensors of Collins with the sight tube of Xu, in order to prevent inaccurate readings from the sensors caused by constantly changing water levels in the tank.
Regarding Claim 3, Collins in view of McKinney and Xu teaches the apparatus of Claim 2. Collins further teaches the apparatus further comprising a filter (“a plurality of particle and salts filters, downstream of the fertigation sump basin” Paragraph [0092]) located within the sight tube and substantially conforming to an inner surface of the site tube.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Collins to be located in the sight tube, in order to prevent inaccurate readings of the sensors caused by floating particles, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney and Xu as applied to claim 3 above, and further in view of Zhao (CN 108811972).
Regarding Claim 4, Collins in view of McKinney and Xu teaches the apparatus of Claim 3.
Collins fails to teach the apparatus wherein the filter is a fine metal mesh filter.
However, Zhao teaches the apparatus wherein the filter is a fine metal mesh filter (“the filter screen is a metal mesh” Page 2 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Collins, with the fine mesh filter of Zhao, in order to decrease the unwanted particles in the solution without significantly decreasing the flow rate
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of McKinney as applied to claim 1 above, and further in view of Stoltzfus et al. (US 2015/0334930).
Regarding Claim 15, Collins in view of McKinney teaches the system of Claim 7.
Collins fails to teach the irrigation system wherein each of the grow towers includes a plurality of plug containers disposed along the tower body.
However, Stoltzfus teaches the irrigation system of wherein each of the grow towers includes a plurality of plug containers disposed along the tower body (growing container receiving opening 40 and receptacles 50; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grow tower of Collins, with the plug containers of Stoltzfus, in order to stabilize the plant in the grow tower, and keep it oriented towards the light to promote growth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Storey (US 2017/0027119), Van Wingerden (US 10051799), Dufresne et al. (US 2018/0007850), and Dufresne et al. (US 10390503) are considered relevant prior art as they pertain to state-of-the-art hydroponics systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642